Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. Claims 1, 4-7, and 9-12 are pending in the application.
Response to Arguments
In response to applicant’s arguments concerning Furukawa failing to teach the recited rinsing until the resistivity and metal concentration upstream and downstream of the device are equal, and that Furukawa’s teaches a shorter wash time, Furukawa teaches the membrane separator for ultrapure water production is washed with the same water quality as the ultrapure water, and when the quality of the permeated water becomes the same as that of the wash water, the membrane separator is washed and the cleaning is completed ([0005, 0010], rinsed with the ultrapure water until the quality on a downstream side of the hollow fiber membrane device is equal that on an upstream side of the hollow fiber membrane device). While Furukawa is silent on a metals concentration, Furukawa teaches using ultrapure water. Motomura provides examples of ultrapure requirements of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less ([0002]). Such that Furukawa’s teaching of the quality of the permeated water as the same as that of the wash water, would provide a metal concentration on a downstream side of the hollow fiber membrane device equal to a metal concentration on an upstream side.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the alkaline solution" in step b.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuniwa (JP2011072859) in view of Furukawa (JP2004066015A), with evidence from Motomura (JP2000317413).
With respect to claim 1, Mizuniwa teaches a method of washing a filtration membrane ([0001]), including a hollow fiber membrane device ([0014, 0029]), the method comprising washing a hollow fiber membrane device with an alkaline aqueous solution ([0024]), before the hollow fiber membrane device is installed in an ultrapure water production system ([0027]). While Mizuniwa does not explicitly teach   the washing device is different from the ultrapure water production system, Mizuniwa does teach the cleaning is performed prior to use by incorporating the filtration membrane into the processing apparatus ([0011]), implying the cleaning of the module/filter may happen outside the ultrapure water production apparatus.
Alternatively, Furukawa teaches a washing device and method for membrane separation apparatus for ultrapure water production, the washing device comprising a water feed pipe, a permeation water discharge pipe, a concentrated water discharge pipe, and valves and flow regulation means (abstract), a washing device different from the ultrapure water production system, and further teaches feeding the washing water into the membrane device, an immersion process of interrupting feed water while keeping the washing water in the apparatus, and discharging the washing water, which intrinsically would involve flowing the washing water through the apparatus, in addition, Furukawa teaches the apparatus is washed by repeating the washing cycle, which would involve further feeding the solution through the apparatus (abstract).
It would have been obvious to one of skill in the art to provide a separate apparatus for cleaning of the filtration membrane in order to prevent contamination and ensure quality of the primary ultrapure water production process (Furukawa [0016]), to incorporate the repeated steps of feeding and immersion of Furukawa to prevent defects in when installing replacing or installing new membranes (Furukawa [0004]), and to rinse with ultrapure water to remove cleaning solution remaining on the membrane (Mizuniwa [0025]).
Additional limitations of a supply line for washing water that is connected to an inlet for water to be treated (see Furukawa, abstract); the hollow fiber membrane device is rinsed with ultrapure water after it is washed with the alkaline aqueous solution (Mizuniwa [0025], rinsed with ultrapure water after cleaning); washing with the alkaline aqueous solution includes feeding the alkaline aqueous solution through the hollow fiber membrane device and thereafter immersing the hollow fiber membrane device in the alkaline aqueous solution before the hollow fiber membrane device is rinsed with the ultrapure water, and feeding the solution through the device before rinsing with ultrapure water, Mizuniwa teaches in example 2, aqueous solution of TMAH supplied and circulated followed by ultrapure water [0030], Furukawa teaches feeding the washing water into the membrane device, an immersion process of interrupting feed water while keeping the washing water in the apparatus, and discharging the washing water, which intrinsically would involve flowing the washing water through the apparatus, in addition, Furukawa teaches the apparatus is washed by repeating the washing cycle, which would involve further feeding the solution through the apparatus (abstract, [0013]).  
Additional limitations of feeding and immersing in the alkaline solution so that fine particles can be detached from the ultrafiltration membrane device. Mizuniwa teaches the method comprising washing a hollow fiber membrane device with an alkaline aqueous solution ([0024]), the invention strives to highly remove fine particles and other contaminants adhering to the filtration membrane ([0009]), and the alkaline solution peels off and removes the attached fine particles ([0024]). 
Applicant amended to require wherein the hollow fiber membrane device is rinsed with the ultrapure water until an electrical resistivity and a metal concentration on a downstream side of the hollow fiber membrane device is equal to an electrical resistivity and a metal concentration on an upstream side of the hollow fiber membrane device.
Mizuniwa teaches rinsing with ultrapure water after cleaning as discussed above ([0025]), Mizuniwa and Furukawa teach the water is ultrapure water, which is defined by known standards. Furukawa teaches ultrapure water has an electrical resistivity of 18.2 MΩcm or more, TOC of 2 µgC/L or less, and 1 piece/mL of 0.05 µm fine particles (abstract). Furukawa teaches the membrane separator for ultrapure water production is washed with the same water quality as the ultrapure water, and when the quality of the permeated water becomes the same as that of the wash water, the membrane separator is washed and the cleaning is completed ([0005, 0010], the hollow fiber membrane device is rinsed with the ultrapure water until an electrical resistivity and contamination on a downstream side of the hollow fiber membrane device is equal that on an upstream side of the hollow fiber membrane device).
 While Mizuniwa and Furukawa are silent on a metals concentration, Mizuniwa and Furukawa teach washing/rinsing with ultrapure water. Motomura provides examples of ultrapure requirements of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less ([0002]). Such that Furukawa’s teaching of the quality of the permeated water as the same as that of the wash water, would provide a metal concentration on a downstream side of the hollow fiber membrane device equal to a metal concentration on an upstream side.
With respect to claim 6, the method of washing the hollow fiber membrane device according to claim 1 is taught above. Mizuniwa further teaches the alkaline aqueous solution is an aqueous ammonia solution, an aqueous amine solution or an aqueous tetraalkylammonium hydroxide solution (Mizuniwa [0024]).  
With respect to claim 7, the method of washing the hollow fiber membrane device according to claim 1 is taught above. Mizuniwa further teaches the hollow fiber membrane device is an ultrafiltration membrane device that is installed at a most downstream stage of an ultrapure water production system (Mizuniwa [0001], [0029]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuniwa (JP2011072859), in view of Furukawa (JP2004066015A), with evidence from Motomura, in view of Motomura (JP2000317413).
With respect to claim 4, the method of washing the hollow fiber membrane device according to claim 2 is taught above. Mizuniwa and Furukawa teach the water is ultrapure water, which is defined by known standards. Furukawa teaches the ultrapure water has an electrical resistivity of 18.2 MΩcm or more, TOC of 2 µgC/L or less, and 1 piece/mL of 0.05 µm fine particles, however is silent on the metals concentration. Motomura provides examples of ultrapure requirements of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less ([0002]), fine particles counted having particle diameter of 0.05 μm or more ([0019] 50 nm), at 1 particle/ml or less [0021]), such that it would be implicit to the ultrapure water of Furukama and Mizuniwa to meet the required limitation.
Alternatively, Motomura teaches a method for cleaning an ultrapure water production system ([0001]), the system includes an ultrafiltration membrane device 2b and ion exchange ([0010]), that ultrapure water is required to be free of fine particles and for example have resistivity of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less, ([0002]), fine particles counted having particle diameter of 0.05 μm or more ([0019] 50 nm), at 1 particle/ml or less [0021]), the apparatus is washed with a basic washing liquid ([0007]), preferably TMAH ([0009], [0015]), where the final step is the ultrafiltration device 2b ([0011]), after cleaning ultrapure water is used to remove residual cleaning liquid ([0017]), such that the ultrapure water has an electrical resistivity of 18.2 MΩcm or more, TOC of of 5ppb or less, a number of fine particles having particle diameters of 50nm or more in the ultrapure water is 1/mL or less, and metal concentration in the ultrapure water is 10ppt or less (see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists), fine particles counted having particle diameter of 0.05 μm or more [0019], or 50 nm, at 1 particle/ml or less [0021]). It would be obvious to one of skill in the art to provide water that is free of organic and inorganic substances that cause cleaning problems in the field of semiconductor manufacturing and the like ([0002]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuniwa (JP2011072859), in view of Furukawa (JP2004066015A), with evidence from Motomura, in view of Sugawara (JP200629180).
With respect to claim 5, the method of washing the hollow fiber membrane device according to claim 1 is taught above. Munizwa further teaches the pH of the alkaline aqueous solution is 8 to 11 (Mizuniwa teaches a pH of 11 or more [0023], ranges that overlap provide a prima facie case of obviousness MPEP 2144.05 I.
Alternatively, Sugawara teaches cleaning an ultrapure water production / supply device ([0001]) including an ultrafiltration membrane device ([0003]), cleaning with alkaline solutions for enhancing the removal of fine particles ([0005]), and the pH of the cleaning solution is preferably 7-10, more preferably 8-10. It would have been obvious to one of skill in the art to incorporate the pH range of Sugawara into the washing method and device as when the alkali concentration is increased, problems are likely to occur in terms of the cost of the cleaning chemical solution, the handleability (safety) of the cleaning solution, the disposal method of the cleaning wastewater, and the like ([0018]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakatsu (US PG Pub No. 2020/0171436), in view of Furukawa, with evidence from Motomura.

With respect to claim 9, Kawakatsu teaches an ultrapure water production system (abstract) comprising: a mixed bed ion exchange device ([0048])); and the ultrafiltration membrane device according to claim 11 (see below), wherein the ultrafiltration membrane device is arranged downstream of the ion exchange device ([0048, 0054]).  
With respect to claim 11, Kawakatsu teaches an ultrafiltration membrane device that is installed in an ultrapure water production system (abstract), the ultrafiltration membrane device (microparticle removal membrane device [0065]) comprising: a housing ([0074]); a hollow fiber membrane that is accommodated in the housing ([0074]); an inlet for water to be treated that is formed on the housing and that is in communication with an internal space of the housing; and an outlet for treated water that is formed on the housing and that is in communication with an internal space of the hollow fiber membrane (hollow fiber membrane is operated in an outside-in mode, it is implicit from the outside in operation that the inlet is in communication with the internal space of the housing, and the outlet with the internal space of the hollow fiber membrane [0076, 0098], inlet and outlet [0100]), wherein number of fine particles having particle diameters of 20nm or more that are contained in treated water is .5/mL or less (Examples 1 and 3, Table 2, outlet 0.48 and 0.20 particles/mL), wherein the treated water is obtained at the outlet for the treated water by supplying ultrapure water at the inlet for the water to be treated ([0054, 0063]). 
Additional limitations of a new step (a) rinsing the ultrafiltration membrane device with ultrapure water.
 Examiner notes the source of the water, and specific cleaning steps are drawn to the intended use of the claimed device and system. Regardless, the steps would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in view of the rejection of claim 1 as discussed above.
The use of ultrafiltration membranes with a permeate outlet (first outlet) and concentrate outlet (second outlet) is known in the art and an obvious engineering choice, and hollow fiber membrane ultrafiltration devices commonly incorporate second outlets for discharge of retentate/concentrate as in the ultrafiltration cartridge in Furukawa (see Furukawa [0007], concentrated water outlet 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a membrane housing with a second outlet to remove concentrate from the module.
Applicant amended to require wherein the washing device is further configured to supply the ultrapure water for rinsing the ultrafiltration membrane device until an electrical resistivity and a metal concentration on a downstream side of the hollow fiber membrane device is equal to an electrical resistivity and a metal concentration on an upstream side of the hollow fiber membrane device.
Examiner notes the quality of the rinse water is drawn to the intended use of the claimed device and system. Regardless, the rinse water quality would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in view of the rejection of claim 1 as discussed above.
Kawakatsu teaches ultrapure water as discussed above. Furukawa teaches the water is ultrapure water, which is defined by known standards. Furukawa teaches ultrapure water has an electrical resistivity of 18.2 MΩcm or more, TOC of 2 µgC/L or less, and 1 piece/mL of 0.05 µm fine particles (abstract). Furukawa further teaches the membrane separator for ultrapure water production is washed with the same water quality as the ultrapure water, and when the quality of the permeated water becomes the same as that of the wash water, the membrane separator is washed and the cleaning is completed ([0005, 0010], the hollow fiber membrane device is rinsed with the ultrapure water until an electrical resistivity and contamination on a downstream side of the hollow fiber membrane device is equal that on an upstream side of the hollow fiber membrane device).
 While Kawakatsu and Furukawa teach the use of ultrapure water, but are silent on a metals concentration, Furukawa teaches washing with ultrapure water. Motomura provides examples of ultrapure requirements of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less ([0002]). Such that Furukawa’s teaching of the quality of the permeated water as the same as that of the wash water, would provide a metal concentration on a downstream side of the hollow fiber membrane device equal to a metal concentration on an upstream side.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (JP2004066015A), in view of Mizuniwa (JP2011072859), in view of Sugiyama (JP2000233020A), in view of Benton (US PG Pub 2018/0243693), with evidence from Motomura.
With respect to claims 10 and 12, Furukawa teaches a washing device for a hollow fiber membrane device (abstract, [0007]), wherein the hollow fiber membrane device includes a housing and a hollow fiber membrane that is accommodated in the housing ([0007] pressure vessel 2), a supply line for washing water that is connected to an inlet for water to be treated (abstract), wherein the inlet is in communication with an internal space of the housing ([0007]); a first outlet line for the washing water that is connected to an outlet for treated water ([0007]), wherein the outlet for water to be treated is in communication with an internal space of the hollow fiber membrane; a second outlet line for the washing water that is connected to an outlet for concentrated water, wherein the outlet for concentrated water is in communication with the internal space of the housing ([0007]); a supply unit for ultrapure water that is connected to the supply line (washing water is supplied through valve A1 to fill the membrane separator with water [0013]), and control means that controls supply of the alkaline washing agent (a valve and flow regulation means (flow controller) on the washing water supply line, abstract, washing water is supplied through valve A1 to fill the membrane separator with water [0013]). While Furukawa does not explicitly state that there is a supply unit for the washing water, one of ordinary skill in the art would envisage a supply source in order to provide the washing water. Alternatively, it would have been obvious to one of ordinary skill in the art to include a supply unit to supply that water.  
However Furukawa does not teach a supply unit for alkaline washing agent that is connected to the supply line; and control means that controls supply of the alkaline washing agent. 
Furukawa further teaches a valve and flow regulation means (flow controller) on the washing water supply line (Furukawa abstract, washing water is supplied through valve A1 to fill the membrane separator with water [0013]). Mizuniwa teaches a method for washing a filtration membrane, such as an ultrafiltration membrane used for ultrapure water production prior to use (Mizuniwa [0001]), where the membrane can be installed in module of a membrane separation device, and be a hollow fiber membrane (Mizuniwa [0013]), preferably washing the membrane with an aqueous solution of an organic alkaline solution after washing with a cleaning agent, then washing with ultrapure water (Mizuniwa [0024-0025]). It would have been obvious to a person of ordinary skill in the art to incorporate the alkaline washing solution of Mizuniwa and the flow controller of Furukawa of the additional washing agent into the device of Furukawa as, according to Mizuniwa, washing the filtration membrane with a cleaning agent comprising an organic aqueous solvent peels off and removes fine particles and other contaminants adhered to the membrane (Furukawa [0026]).
Additional limitations of a conductivity sensor connected to first outlet line and configured to measure a concentration of the alkaline washing agent in the alkaline aqueous solution, wherein the flow controller is configured to adjust the flow of the alkaline washing agent based on the concentration measured by the conductivity sensor.  
The combination of Furukawa and Mizuniwa teaches the automatic valve of the cleaning device is sequence controlled, and valve and flow rate adjusting means in the wash water supply pipe (Furukawa claim 7, [0004, 0011, 0014]), but fails to teach a conductivity sensor, or adjusting the flow controller based on the concentration measured by the conductivity sensor. 
Sugiyama teaches a method and apparatus for cleaning a hollow fiber membrane device and removing a substance attached to a hollow fiber membrane, suppling a cleaning fluid, and detecting a property, for example conductivity of the cleaning fluid, and terminating the cleaning operation when the value reaches a predetermined level (abstract), that physical properties such as electrical conductivity and absorbance gradually change according to the amounts of the deposit and when that value reaches a predetermined value the cleaning is complete ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conductivity sensor and control of Sugiyama into the taught device to terminate cleaning when the hollow fiber membrane is sufficiently cleaned to improve the efficiency of the cleaning operation and reduce excess use of cleaning solution ([0008]).
Additional limitations of the flow controller configured to control the flow rate of the alkaline washing agent, from a first non-zero flow rate to a second non-zero flow rate, and that before and after the hollow fiber membrane device is rinsed with ultrapure water, steps (a) to (c) are sequentially conducted. 
Furukawa teaches a valve and flow regulation means (flow controller) on the washing water supply line (Furukawa abstract, washing water is supplied through valve A1 to fill the membrane separator with water [0013]) and automatic valve of the cleaning device is sequence controlled, and valve and flow rate adjusting means in the wash water supply pipe (Furukawa claim 7, [0004, 0011, 0014]), as discussed above. Alternatively, Benton teaches water purification using reverse osmosis membranes, and real time monitoring of membrane integrity including defects in the membranes or other defects such as undesired contaminants, for ultra-high purification ([0005]), including sensing concentration with conductivity sensors in a stream, sensing the concentration, and initiating, terminating, or adjusting delivery (e.g. a flow rate) of one or more streams responsive to the concentration ([0071, 0097, 0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow rate of the washing solution to provide control of the stream responsive to the concentration ([0097]), and real time membrane integrity monitoring ([0032]).
Examiner notes the source of the water, and specific cleaning steps of claim 12 are drawn to the intended use of the claimed device and system. Regardless, the steps would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in view of the rejections of claim 1 as discussed above, and specifically, Mizuniwa teaches the membrane is washed by washing with a cleaning agent, followed by washing with an alkali aqueous solution ([0115]), Furukawa further teaches ultrapure water as cleaning water, and the washing cycle comprising a step of passing water through a membrane separation device, immersion, and repeated washing cycles, such that washing multiple steps of washing/rinsing, including with ultrapure water would be obvious to one of ordinary skill in the art before the effective filing date of the invention.
Applicant amended to require (10) configured to supply the ultrapure water until an electrical resistivity and a metal concentration on a downstream side of the hollow fiber membrane device is equal to an electrical resistivity and a metal concentration on an upstream side of the hollow fiber membrane device;  (12) wherein the ultrapure water supply line is further configured to supply the ultrapure water for rinsing the ultrafiltration membrane device until an electrical resistivity and a metal concentration on a downstream side of the hollow fiber membrane device is equal to an electrical resistivity and a metal concentration on an upstream side of the hollow fiber membrane device.
Examiner notes the quality of the rinse water is drawn to the intended use of the claimed device and system. Regardless, the rinse water quality would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in view of the rejection of claim 1 as discussed above.
Mizuniwa and Furukawa teach the use of ultrapure water, which is defined by known standards. Mizuniwa teaches rinsing with ultrapure water after cleaning as discussed above ([0025]). Furukawa teaches ultrapure water has an electrical resistivity of 18.2 MΩcm or more, TOC of 2 µgC/L or less, and 1 piece/mL of 0.05 µm fine particles (abstract). Furukawa further teaches the membrane separator for ultrapure water production is washed with the same water quality as the ultrapure water, and when the quality of the permeated water becomes the same as that of the wash water, the membrane separator is washed and the cleaning is completed ([0005, 0010], the hollow fiber membrane device is rinsed with the ultrapure water until an electrical resistivity and contamination on a downstream side of the hollow fiber membrane device is equal that on an upstream side of the hollow fiber membrane device).
Furukawa and Mizuniwa teach the use of ultrapure water, but are silent on a metals concentration, Furukawa teaches washing with ultrapure water. Motomura provides examples of ultrapure requirements of 18.2 MΩcm or more, fine particles 1/mL or less, TOC 1ppb or less, metals 1 ppt or less ([0002]). Such that Furukawa’s teaching of the quality of the permeated water as the same as that of the wash water, would provide a metal concentration on a downstream side of the hollow fiber membrane device equal to a metal concentration on an upstream side. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haq (US 2004/0089600), cleaning of filters and detection resistivity and metals upstream and downstream.
Ichihara (JP 2013/031835), evaluating particle removal a filter based on the amount of metal particles in filtrate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777